Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2021

The Court of Appeals hereby passes the following order:

A21D0393. CLINT LARKIN v. MADISON COUNTY SCHOOL DISTRICT.

      In 2016, plaintiff All Steel Construction, Inc. sued defendants Clint Larkin and
the Madison County School District for breach of contract. In its answer, the School
District asserted a cross-claim for indemnification against Larkin. In exchange for a
payment of $97,470, All Steel subsequently executed a release of its claims against
the School District and assigned to the School District its claims against Larkin. All
Steel thereafter filed a pleading purporting to voluntarily dismiss the School District
from the action.
      Larkin did not answer the complaint, and, in 2017, the trial court entered a
default judgment against him. The 2017 order entering a default judgment addressed
Larkin’s liability only and did not award damages or otherwise enter a final judgment
against him. See generally Cryomedics, Inc. v. Smith, 180 Ga. App. 336, 337-338
(349 SE2d 223) (1986) (a default judgment as to liability only is not a final
judgment). Consequently, in 2019, the School District sought and obtained a hearing
on damages. Following the hearing, the trial court entered an order on June 21, 2019,
finding that the parties had agreed that: (i) Larkin was liable for $110,000 in damages
to the School District; (ii) he would pay that amount in two installments no later than
October 1, 2019; and (iii) “[u]pon that payment, the School District will notify the
Court[,] and this matter, including the School District’s Cross Claim against
Mr. Larkin, will be dismissed.”
       In January 2021, Larkin filed a motion to set aside the June 2019 order and
enjoin the School District from attempting to execute and collect payments pursuant
to that order. Three days later, the School District filed a civil case disposition form
purporting to show that the case had been disposed of by a bench trial on June 21,
2019. In May 2021, the trial court denied Larkin’s January 2021 motion, and he
timely filed the instant application for discretionary appeal.
       Based on the application materials, it appears that this case remains pending
before the trial court. According to the plain terms of the court’s June 2019 order, the
case was to remain pending until Larkin satisfied his payment obligations, at which
point the claims against him were to be dismissed. And the trial court’s subsequent
denial of Larkin’s January 2021 motion did nothing to change the status of the case,
notwithstanding the court’s assertions that its prior June 2019 order was “final”
and/or somehow “relates back to” its 2017 order granting a default judgment as to
liability only.
       Generally, to appeal an interlocutory order, a party must comply with the
interlocutory appeal requirements, which include obtaining a certificate of immediate
review from the trial court. See OCGA § 5-6-34 (b). Here, however, in its May 2021
order denying Larkin’s motion to set aside, the trial court also denied Larkin’s motion
for interlocutory injunctive relief. And an order denying a motion for an interlocutory
injunction is directly appealable under OCGA § 5-6-34 (a) (4). See Jones v. Peach
Trader, 302 Ga. 504, 511 (III) (807 SE2d 840) (2017).
       Under OCGA § 5-6-35 (j), this Court will grant a timely application for
discretionary review if the lower court’s order is subject to direct appeal. See City of
Rincon v. Couch, 272 Ga. App. 411, 412 (612 SE2d 596) (2005). Accordingly, this
application is hereby GRANTED. Larkin shall have ten days from the date of this
order to file a notice of appeal in the trial court. See OCGA § 5-6-35 (g). If Larkin
already has filed a notice of appeal in the trial court, then he need not file a second
notice. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.